      Case 7:17-cv-00003 Document 27 Filed on 09/30/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                   September 30, 2020
                          UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

JUAN DE LEON                                     §
                                                 §    CIVIL ACTION NO. M-17-003
                                                 §
VS.                                              § CRIMINAL ACTION NO. M-11-381-1
                                                 §
UNITED STATES OF AMERICA                         §

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the magistrate judge's Report and Recommendation regarding

Movant Juan De Leon’s action pursuant to 28 U.S.C. § 2255, and Movant’s objections thereto.

After having reviewed the said Report and Recommendation, and after appropriate review of

Movant's objections thereto, the Court is of the opinion that the conclusions in said Report and

Recommendation should be adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Juan F. Alanis' Report and Recommendation entered as Docket

Entry No. 15 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the

opinion that Respondent’s Motion for Summary Judgment should be GRANTED, Movant’s
Request for Counsel be DENIED, the Motion to Vacate Sentence under 28 U.S.C. § 2255 should

be DISMISSED, and that a certificate of appealability should be DENIED.

       The Clerk shall send a copy of this Order to the Movant and counsel for Respondent.

       SO ORDERED this 30th day of September, 2020, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge


1/1
